
	
		V
		112th CONGRESS
		1st Session
		H. R. 355
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Pablo Eduardo Perrone and Maria
		  Cristina Lemos.
	
	
		1.Permanent resident status for
			 Pablo Eduardo Perrone and Maria Cristina Lemos
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Pablo Eduardo Perrone and Maria Cristina Lemos shall each be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Pablo Eduardo
			 Perrone or Maria Cristina Lemos enters the United States before the filing
			 deadline specified in subsection (c), he or she shall be considered to have
			 entered and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Pablo Eduardo
			 Perrone and Maria Cristina Lemos, the Secretary of State shall instruct the
			 proper officer to reduce by 2, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of the aliens’ birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the aliens’ birth under section
			 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Pablo Eduardo Perrone and Maria Cristina Lemos shall not, by virtue of such
			 relationship, be accorded any right, privilege, or status under the Immigration
			 and Nationality Act.
			
